     1   MCGREGOR W. SCOTT
         United States Attorney
 2       LAUREL J. MONTOYA
         Assistant United States Attorney
 a
 J       2500 Tulare Street, Suite 4401
         Fresno,   CA9372l
 4       Telephone: (559) 497-4000
         Facsimile: (559) 497 -4099
 5

 6       Attorneys for Plaintiff
         United States of America
 7

 8                                       IN THE UNITED STATES DISTRICT COURT

 9                                          EASTERN DISTRICT OF CALIFORNIA

10       I.INITED STATES OF AMERICA,                         CASE      NO. 5:18.MJ-00002-JLT
11                                        Plaintiff,         MOTION TO DISMISS COMPLAINT
                                                             [FED. R. CRIM. PROC. a8(a)]
t2                                 v.

13       JOHN BARRENA-IEREZ,

T4                                       Defendant.

15

T6                 Comes now the United States, by and through its attomeys of record, MCGREGOR W. SCOTT,

T7       United States Attomey, and LAUREL J. MONTOYA, Assistant U.S. Attorney, and request leave of the

i8       Court to dismiss the Complaint in this case as to the above-named defendant in the interest ofjustice.

I9       This request is made because the defendant is now in the custody of the United States Marshals Service

20       pending his return to the custody of the Bureau of prisons.

21        Dated: January 14,2079                                MCGREGOR W. SCOTT
                                                                United States Attorney
22

23                                                        By:   /s/ LAUREL J. MONTOYA
                                                                LAUREL      J.   MONTOYA
24                                                              Assistant United States Attorney

25

26

27

28


          Morrou ro   DrsMrss CorrarlarNr; ORos,n
 1                                               ORDER

 2         IT IS SO ORDERED that the Complaint be dismissed as to defendant Banfina-Jercz.

 J   DATED: -)n,n.         t   'l    ,    2019

 4                                                         LTNITED STATES MAGISTRATE JUDGE

 5

 6

 7

 8

 9

10

i1

t2

13

t4

15

t6

17

18

t9
2A

2l
22

23

24

25

26

27

28


     MorloN To DISMrss CoupLarNr; ORosn
